Citation Nr: 1646353	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as due to the service-connected conditions of status post-operative left foot hallux valgus with bunionectomy and residual scar and left knee strain.

2. Entitlement to service connection for a heart disability, to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome.

3. Entitlement to an increased rating for a gastrointestinal (GI) disorder, to include hiatal hernia with gastroesophageal reflux disorder (GERD) and dumping syndrome, currently evaluated as 30 percent.

4. Entitlement to a compensable initial rating for a left, great ingrown toenail disorder.

5. Entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and a July 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. The July 2013 rating decision addressed the higher initial rating claim for an ingrown toenail disorder, while the August 2010 rating decision addressed the remaining issues on appeal. 

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO. A transcript of the hearing has been included in the record.

In August 2015, these matters were previously remanded by the Board. As will be discussed further below, the Board finds that there has been substantial compliance with the August 2015 Remand directives as they pertain to the issues to entitlement to service connection for a right knee disability, entitlement to a compensable rating for a left, great ingrown toenail disorder, and entitlement to an increased rating for a GI disorder, to include hiatal hernia with GERD and dumping syndrome, currently evaluated as 30 percent. Therefore, the Board finds that these issues are now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, included in August 2015 Remand, was the issue of entitlement to service connection for a right foot disorder. The Board directed the RO to schedule the Veteran for an appropriate VA examination and readjudicate the claim. Accordingly, the Veteran was afforded a VA examination and in an April 2016 rating decision, the RO granted the Veteran service connection for a right foot disability, to include degenerative joint disease (DJD). Therefore, the claim for entitlement to service connection for a right foot disability, to include DJD, has been granted in full and the issue is not currently on appeal before the Board.

However, since the April 2016 rating decision, the Veteran has raised the issues of entitlement to an initial increase rating in excess of 10 percent for a right foot disability, to include DJD, and entitlement to service connection for sleep apnea in a June 2016 notice of disagreement (NOD) and a June 2016 VA Form 9. The Veterans Appeals Control and Locator System (VACOLS) and an Appeals Process Letter contained within the Veterans Benefits Management System (VBMS) shows that the RO has acknowledged receipt of that NOD and is processing the appeal of these issues.  Therefore, for the issue of entitlement to an initial increase rating in excess of 10 percent for a right foot disability, a remand for the issuance of a statement of the case (SOC) is not required at this time .  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC). Moreover, the Board finds that a referral for adjudication by the Agency of Original Jurisdiction (AOJ) for the issue of entitlement to service connection for sleep apnea is not warranted at this time.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and VBMS.

The issues of entitlement to service connection for a heart disability, to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome; entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran has not had a right knee disability at any time during the pendency of his claim.

2. The Veteran's symptoms due to a left, great ingrown toenail disorder is most closely approximated by a painful scar.

3. Throughout the appeal period, the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome, has been manifested by pain, heartburn, reflux, nausea, substernal pain, sleep disturbance, abdominal cramps, diarrhea, occasional soiling of his undergarments, dysphagia, and gastric distress.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for a left, great ingrown toenail for the entire period on appeal has been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code (DC)  5299, 4.118, DCs 7804, 7819, and 7820 (2015).

3. The criteria for a disability rating in excess of 30 percent for a GI disorder, to include hiatal hernia with GERD and dumping syndrome, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, DC 7319, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the issue of service connection for a right knee disability, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Under the circumstances, the Board finds that the VCAA notification requirements have been satisfied as to both timing and content for this issue on appeal.

With regard to the issue of entitlement to a compensable rating for a left, great ingrown toenail disorder, and the issue of entitlement to an increased rating for a GI disorder, to include hiatal hernia with GERD and dumping syndrome, these appeals arise from the Veteran's disagreement with the rating following the grants of service connection. Therefore, no additional notice is required regarding these downstream elements of the service connection claims. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been associated with the claims file. There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA examination of his right knee in June 2008, March 2012, May 2012, October 2012, and November 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough and appropriate medical examinations of the Veteran.

The Veteran was also afforded a VA examination of his left, great ingrown toenail in June 2013 and March 2016; and a VA examination of his GI disorder, to include hiatal hernia with GERD and dumping syndrome, in September 2002, May 2010, October 2012, and November 2015. These VA examinations addressed the appropriate criteria pursuant to the diagnostic codes, and likewise were adequate in that the examiners considered and addressed the Veteran's contentions and conducted appropriate medical examinations. Thus, the Board finds that the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II. Compliance with Stegall

As noted in the Introduction, in August 2015 the Board previously remanded these claims for further development. As a result of the outcome of this decision, the Board is only addressing the RO's compliance with the Remand instructions as they relate to the Veteran's claims for entitlement to service connection for a right knee disability, entitlement to a compensable rating for a left, great ingrown toenail disorder, and entitlement to an increased rating for a GI disorder, to include hiatal hernia with GERD and dumping syndrome, currently evaluated as 30 percent.

The August 2015 Remand directed the examiner to determine the current nature and etiology of the Veteran's right knee disorder. In accordance with the August 2015 Remand, the Veteran was afforded a VA examination of his right knee in November 2015. The examiner noted the Veteran's medical history and assertions, and after a physical examination and x-ray, noted that no diagnosis of a right knee condition was found. The examiner offered an opinion, and relied on the examination and x-ray as support for his finding. As directed by the Board's Remand, the examiner took note of the metallic density seen on the x-ray and stated that it is "incidental and not related to the left foot condition." The Board finds that there has been substantial compliance with the Board's remand directives. See Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with, even if there was not exact or total compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Moreover, the August 2015 Remand directed the RO to schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's left, great ingrown toenail disorder. Also in accordance with the August 2015 Remand, the Veteran was afforded a VA examination of his left, great ingrown toenail in March 2016. The March 2016 examination report indicates an thorough and appropriate examination, and addresses the appropriate criteria pursuant to the diagnostic codes. The VA examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, noted any functional impact, and conducted an physical medical examination.

Similarly, the August 2015 Remand directed the RO to schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome. Accordingly, the Veteran was afforded a VA examination in November 2015. The November 2015 VA examination report indicates an thorough and appropriate examination, and addresses the appropriate criteria pursuant to the diagnostic codes. The VA examiner considered and addressed the Veteran's contentions and noted any functional impact.

Last, the RO readjudicated the claims and provided a May 2016 Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. Therefore, the Board finds that, with regards to these issues, there has been substantial compliance with its prior remand directives. See Stegall, 11 Vet. App. at 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection for Right Knee Disability

Service connection may be granted for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131. Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran indicates that he experiences bilateral knee pain secondary to his service-connected status post-operative left foot hallux valgus with bunionectomy with residual scar. In a March 2010 statement, the Veteran stated that he is experiencing pain in both knees, with pain upon standing and prolonged walking, and with a crunching sound in both knees. He asserts that he experiences an ache in his knees continuously and that his knees pop a lot. The Veteran states that, "[t]his is probably caused by the fact that when I walk, I have to walk on the outside of my left foot and try not to bend my big toe." At the June 2015 hearing, the Veteran testified that his left foot disability has altered his gait, and that his knees are strained by the way he walks. 

The Board notes that the Veteran's left knee strain is service connected, and the issue currently before the Board on appeal is entitlement to service connection for a right knee disability.

Although service treatment records note treatment of the Veteran's left foot, knee, and toe, service treatment records do not note complaints of or treatment for a right knee disability. 

Private treatment records from P. E. B., DO, dated May 2001 to December 2001, indicate complaints of pain in his knees. A February 2008 and an April 2010 letter from P. E. O., notes that the Veteran had a bunionectomy years ago and that the Veteran now has an unusual gait, which "is adding pressure to his knees and hips, which is starting to cause problems at this time." 

VA treatment records from February 2002 note degenerative joint disease (DJD) of the knees. Additionally, VA treatment records from October 2005 to October 2009 indicate complaints of pain in his knees and DJD knees. However, no x-rays or imaging are noted.

A March 2008 VA examination indicates bilateral knee pain for fifteen years, with weakness, unable to squat, stiffness after prolonged sitting, giving away of the knee, lack of endurance for prolonged walking or standing, and fatigability when walking. However, the examiner noted that the right knee shows no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. "On the right, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use." The right knee's joint function was limited by 0 degrees. Additionally, "[t]he anterior and posterior cruciate ligaments stability test of the right knee is within normal limits. The medial and lateral collateral ligaments stability test of the right knee is within normal limits. The medial and lateral meniscus test of the right knee is within normal limits." The March 2008 VA examination report indicates that x-rays of the right knee show a "thin curved metallic foreign body projecting onto the anterior tibial plateau approximately 10 mm by 1 mm." 

The Veteran was afforded an additional VA examination in May 2010. The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and numbness in the right knee. The examiner examined the Veteran's right knee and found that there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Moreover, the examiner noted no locking pain, genu recurvatum or crepitus of the right knee. "On the right, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use." Last, the examiner noted that "the medial/ lateral collateral ligaments stability test, the anterior/ posterior cruciate ligaments stability test and the medial/ lateral meniscus stability test are all within normal limits for the right knee." The report does not mention a diagnosis for the right knee.

In March 2012, the Veteran underwent another VA examination. An x-ray was completed and the examiner's impression was as follows: "[m]ultiple views of the right knee show no evidence for fracture or other significant bone, joint or soft tissue abnormality. There is an opaque foreign body (fragment of wire) in the soft tissue medial to the proximal tibia." In the March 2012 examination report, the examiner found that the Veteran has left knee strain, but did not find a diagnosis of a right knee disability. The right knee had normal range of motion, with no functional loss. The Veteran had normal strength in the right knee's motion and normal stability.

The Veteran was afforded a VA examination in May 2012, again, with no diagnosis of a right knee disability found. The examiner noted the Veteran's contention that while he was in service "the skin over his right knee used to be numb and now he feels a burning sensation. He said his knee aches all the time, and it pops and crunches especially when walking up or down stairs and it gives out frequently." The Veteran attributed his right knee pain to his service-connected left foot disability, and denied any specific trauma or injury to his knee while in service or after discharge. However, the examiner performed range of motion texting on the right knee and determined that his range of motion was normal, with normal stability, and with no functional loss and/ or functional impairment. The examiner concluded the following:
"[o]n examination of his right knee, there is no abnormal finding noticed. There is no soft tissue swelling, edema, or effusion. There is no weakness of instability. There is no tenderness. There are no abnormal movements or guarding. McMurray, Lachman, and Drawer tests all are negative. There is no pain during the movements."
Therefore, the examiner found, "[s]ubjective pain in right knee with normal examination and normal x-ray findings."

An October 2012 VA examination again noted a left knee strain but did not note a diagnosis for the Veteran's right knee.

Additionally, the Veteran was afforded a VA examination in November 2015. The examiner reviewed the entire claims file, to include the Veteran's medical history, and examined the Veteran in-person. The examiner concluded, after an examination and an additional x-ray, that the Veteran's right knee was within normal limits. Therefore, the examiner found no diagnosis of a right knee disability. Furthermore, the examiner addressed the "8 mm by 0.2 mm metallic density" seen on the x-ray and stated that the matter is "incidental and not related to the left foot condition."

Last, the Board notes a private treatment record from J. W. E., MD, dated March 2015, notes "5 to 117 degrees active range of motion. There is crepitus noted with ranging. He has tenderness to palpation over the medial and lateral joint line. He has an obvious varus deformity in his knee. He is stable to varus and valgus stressing and anterior posterior drawer. He has a positive McMurray's." The March 2015 private examination report includes a diagnosis of right knee traumatic arthritis. 

Given the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a diagnosis of the Veteran's right knee disability. Although the Veteran is competent to testify as to his right knee pain and symptomatology, the Veteran is not competent to note a diagnosis of his right knee disability. The Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As laypersons without appropriate training and expertise, the Veteran is not competent to render a diagnosis of a current right knee disability. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions of the Veteran's existence of a current disability have no probative value as to a diagnosis of a disability. Instead, a diagnosis of a right knee disability, to include any diagnosis of DJD, requires examination of the Veteran's knee, medical history, and an analysis of imaging. 

Moreover, the Board finds that although the VA medical treatment records include a notation of a diagnosis of DJD of the right knee, the Board does not find these to be of probative value. The Board notes that there is no indication of examination or imaging to make such a determination. Therefore, the Board finds that the VA examinations of record to be of more probative value given their notation and reliance on imaging to determine whether the Veteran contained a current diagnosis of a right knee disability, to include any such diagnosis of DJD.

The Board has also considered the March 2015 private examination report noting a diagnosis of DJD; however, the Board finds the private examination report to be less probative than the VA examinations of record. The private examination report does not indicate any x-ray or imaging that were performed or examined to come to any conclusions as to the diagnosis of arthritis. Furthermore, specific and complete results of the range of motion testing were not noted.

Additionally, the Board notes that a metallic density has consistently been found in the Veteran's right knee. However, a diagnosis of a right knee has not been found, the Veteran does not assert surgery of the right knee, and the Veteran contends that his right knee disability is secondary to his left leg disability. When asked to address the metallic density found in the Veteran's right knee, the November 2015 examiner found the metallic density to be "incidental" and still noted there to be no diagnosis of a right knee disability, to include as secondary to any service-connected left leg disabilities. The Board finds the November 2015 VA examination report to be of probative value given that the examiner reviewed the Veteran's claims file and medical history, conducted a physical examination with range of motion findings reported, performed imaging of the Veteran's right knee and reviewed such, and noted the Veteran's assertions.

Therefore, the Board finds that the preponderance of the medical evidence is against a finding of a diagnosis of a right knee disability, and there can be no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310. Thus, even where there is pain, alone, without evidence of underlying pathology, there is no a disability for VA purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Consequently, the claim for service connection for a right knee disability must be denied, because the first essential criterion for service connection-evidence of a current right knee-has not been met. As the Veteran does not meet the first element to establish entitlement to service connection, the remaining elements need not be discussed.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, however, subsequent to VA's receipt of the Veteran's claim, there has been no diagnosis of a right knee. Therefore, the holding in McClain is inapplicable.

For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


IV. Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102. 

A. Left, Great Ingrown Toenail

In a July 2013 rating decision VA granted entitlement to service connection for a left, great ingrown toenail and assigned a noncompensable rating. The Veteran contends that his left, great ingrown toenail warrants compensable rating.

The Board notes that there is no diagnostic code specifically applicable to an ingrown toenail, so this disability has been rated by analogy by the RO under 38 C.F.R. §4.71a, DC 7899 and 38 C.F.R. § 4.118, DC 7806. The use of the "99" diagnostic code reflects the disability is unlisted. 38 C.F.R. § 4.27. Under DC 7806, a noncompensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period. 38 C.F.R. § 4.118, DC (2015). A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. Id. A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id. Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. Id. The regulatory provisions also indicate that the skin disorder could be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. See 38 C.F.R. Part 4 (2015).

Benign skin neoplasms may be rated as disfigurement of the head, face, or neck under DC 7800, scars under DCs 7801-7805, or impairment of function. Under DC 7820, infections of the skin not listed elsewhere may be rated as disfigurement of the head, face, or neck under DC 7800, scars under DCs 7801, 7802, 7804 or 7805, or dermatitis under DC 7806, depending upon the predominant disability.

DC 7800 applies to scars or disfigurement of the head, face, or neck and is thus inapplicable to the Veteran's case.

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent). 38 C.F.R. § 4.118, DC 7801 (2015). DC 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent). 38 C.F.R. § 4.118, DC 7802 (2015). DC 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent). 38 C.F.R. § 4.118, DC 7804. DC 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful. DC 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."

DC 7805 merely redirects consideration of disabling effects not considered in a rating provided under DCs 7800-04 to any other appropriate diagnostic code and thus provides no specific guidance for the Veteran's case.

Under DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas, and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating. Dermatitis or eczema covering at least 5 percent (but less than 20 percent) of the entire body, affecting at least 5 percent (but less than 20 percent) of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating. 38 C.F.R. § 4.118, DC 7806 (2015). 

At the June 2015 hearing, the Veteran testified that since an injury in service, his toenail has grown back thicker and harder, and that it grows in with a "little lip that goes down . . . . And when it gets up towards the end of the toe, the nail bed, it digs into the toenail." The Veteran further stated that his toenail gets infected and that the previous year it got infected and became purple and swollen. The Veteran testified that although he takes measures to prevent his ingrown toenail and related infections, he still experiences infections about once every 4 to 5 months. The Veteran also noted that his physical activity, such as walking, impacts the frequency that he gets infections.

Private treatment records and post service VA treatment records consistently note pain in the left toe. However, such records do not indicate a left, great ingrown toenail. Rather, such records note chronic toe pain following a bunionectomy, which has been rated separately. See, e.g., February 2002 to October 2009 VA treatment records; November 2011 private treatment letter and September 2012 private treatment record from P. E. B., DO. Nevertheless, a March 2015 private treatment record from J. W. E., MD, notes that the Veteran was diagnosed with an ingrown toenail during service. 

The June 2013 VA examiner reported a diagnosis of left, great ingrown toenail, with the onset of symptoms in 1982 after he experienced a bloody toe while running. The Veteran noted that his ingrown toenail problem has persisted and worsened since service. The Veteran does not treat his ingrown toenail with oral or topical medications, to include the use of corticosteroids. As such, the recent holding of Johnson v. McDonald, 27 Vet. App. 497 (2016) does not apply. Further, the Veteran does not experience any visible skin conditions, or any benign or malignant neoplasms or metastasis. Although the June 2013 VA examiner reported that the Veteran's ingrown toenail does not impair the claimant's ability to participate in "sedentary and physical activities of employment," the Board notes that the Veteran asserts that his ingrown toenails cause infections and requires painful cutting of the nail to prevent such infections.

The March 2016 VA examiner again reported left, great ingrown toenail, and again noted that the Veteran does not treat his ingrown toenail with oral or topical medications, to include any use of topical corticosteroids. Again, it was reported that the Veteran does not experience any visible skin conditions. The examiner noted that the Veteran's condition is active and found that "the impact of the skin condition on the [Veteran's] ability to work is limited in wearing tight footwear," and that "less than 5% total zero [is] exposed."

VA has denied entitlement to a compensable rating under DC 7806, for dermatitis. As stated above, DCs 7819 (benign skin neoplasms) and 7820 (infections of the skin not listed elsewhere) allows for the use of DC 7806. However, the nature of the Veteran's condition is such that it could never cover more than 5 percent of the exposed areas of his body, rendering a compensable rating under that diagnostic code impossible. Nor by the same token, has the use of oral or topical medications, to include corticosteroids been alleged or shown. 

The Board finds that, of the available options through DCs 7819 and 7820, the most appropriate diagnostic code for the Veteran's left, great ingrown toenail is DC 7804, for unstable, painful scars. DC 7804 provides for a 10 percent rating for either one or two scars that are unstable or painful. 

In summary, the foregoing evidence supports a rating of 10 percent, but no higher, for the Veteran's left, great ingrown toenail disorder. The Veteran is competent to report his own observations with regard to the severity of his symptoms, and, in this case, the primary symptoms the Veteran has reported are reoccurring infections and pain due to his left, great ingrown toenail. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Rating the Veteran's pain and infections of his ingrown toenail by analogy, the Board finds that a rating of 10 percent is warranted under DC 7804. 

Moreover, the Board notes that a rating in excess of 10 percent is warranted. At no time has the Veteran demonstrated more than one recurrent ingrown toenails, analogous to a painful scar. As stated above, DC 7804 requires at least three unstable or painful scars, or one scar that is both unstable and painful, for a 20 percent rating. The Board notes that DC 7804, note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. However, the Board does not find that the Veteran's left, great ingrown toenail is analogous to an unstable scar, which is defined as frequent loss of covering of the skin over the scar. The Board acknowledges that the Veteran's left, great ingrown toenail has been painful and required treatment and constant cutting and maintenance. However, there is no record of a removal during the period on appeal, and therefore, there is no basis to conclude that the Veteran's left, great ingrown toenail is analogous to an unstable scar, and is not considered to be analogous to both an unstable and painful scar for VA rating purposes. 

No additional higher or alternative ratings under different diagnostic codes can be applied in this case. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. Therefore, the Board finds that entitlement to an increased evaluation of 10 percent, but no higher, for a left, great ingrown toenail is granted.

B. GI Disorder, to Include Hiatal Hernia with GERD and Dumping Syndrome

In an October 1999 rating decision the Veteran was granted service connection for a hiatal hernia at 10 percent, effective July 21, 1995. The Veteran requested an increase in his evaluation in August 2002, and in an October 2002 rating decision, the RO increased the Veteran's rating to 30 percent, effective August 2002 (date of claim). The Veteran then filed a notice of disagreement (NOD) and VA Form 9, asserting that his current GI disorder, to include hiatal hernia with GERD and dumping syndrome, warrants an increase rating in excess of 30 percent.

The RO has rated the Veteran's GI disorder, to include hiatal hernia with GERD and dumping, under 38 C.F.R. § 4.114, DC 7346, hiatal hernia. Under this code, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health. Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health equate to the highest evaluation of 60 percent. 38 C.F.R. § 4.114 (2014).

The Board notes that GERD is rated analogously to hiatal hernia because it does not have its own diagnostic code, and as such the Board considers a rating under 38 C.F.R. § 4.114, DC 7346. 

At the June 2015 video conference hearing, the Veteran testified that his hiatal hernia with GERD and dumping syndrome causes him to have explosive diarrhea within 30 minutes to an hour after he eats. This causes him to have to be close to the bathroom and to have to use the bathroom frequently. The Veteran testified that he experiences this anywhere from 2 to 3 times a day on a good day, and about eight to nine times a day on a bad day. He also testified that he has had an issue with incontinence, and has soiled himself a few times while in bed and while driving.

An August 2002 private treatment letter from P. E. B., DO, states that the Veteran has an on-going problems with reflux, hiatal hernia symptoms, and that he has been difficult to treat. The letter states the following:
"He has had previous fundoplication done, but even with he still has reflux symptoms. He has persistent recurrent gastric distress with dysphagia, pyrosis, and regurgitation. At times he has substernal chest pain and pain down his arms related to reflux. He is currently on H2 antagonist, i.e. Zantac, and also Aciphex, which is a proton pump inhibitor and his symptoms still persist. Because of his previous fundoplication he cannot vomit. He is on constant medication for his stomach which prevents him from having any vomiting of blood, or any blood in the stools. These symptoms are severe and do impair his health."
Private treatment records from September 2003 also note that GERD is a continued diagnosis with treatment through medications. 
In September 2002, the Veteran underwent a VA examination. The examiner noted the Veteran's medical history, reporting that the Veteran reports having reflux, indigestion, and green stools, with weight gain, in the early 1980s. The Veteran further reported that his symptoms have gotten worse and that he underwent a repair of his hiatal hernia in the early 1990s, with a recurrence of the symptoms since the repair. The Veteran noted additional weight gain over the past six months, difficulty swallowing, pain above the stomach, arm pain, nausea and vomiting, heart burn, pain behind the breast bone, occasional vomiting of blood, reflux and regurgitation of stomach contents, difficulty sleeping, and almost constant nausea. Upon physical examination, the examiner determined the following: "[n]o superficial vein distention, ascites or striae. Palpation of the abdomen does reveal positive, non-rebound epigastric tenderness. The liver and spleen are not felt." The examiner noted a continued diagnosis of hiatal hernia, with the condition not causing significant anemia and the condition no causing any malnutrition.

A letter from private physician, P. E. B., dated April 2010, notes that the Veteran has a history of reflux, but that he has developed dumping syndrome. The letter continues, indicating that the "syndrome is so severe, he has difficulty controlling his bowels and actually incurs rectal incontinence at times. Because this is so unpredictable, he is not able to get out and about, and he is found to be almost a recluse. He is having to go to the bathroom four to five times a day which, is just barely controllable."

The Veteran underwent an additional VA examination in May 2010. The examiner interviewed the Veteran and completed a physical examination. The Veteran reported being diagnosed with hiatal hernia, with GERD, in 1982. The Veteran reported that he experiences constant loose stools at any time, pain in left abdomen, pain in chest and left arm and shoulder, reflux, weight gain, dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, and vomiting. Since undergoing a hiatal hernia repair in the 1980s, residuals are reported to be pain, diarrhea, reflux, heartburn, and a scar. The Veteran noted that these symptoms occur daily, with them occurring intermittently as often as 6-9 times per day, with each occurrence lasting anywhere from 30 minutes to 4 hours. 
The May 2010 VA examiner reported no hematemesis and no passing of black-tarry stools. The Veteran noted that "[t]he ability to perform daily functions during flare-ups is drink bottled water and sit down till it passes." Additionally, the Veteran noted "[p]ain is so severe that have to sleep on sides, too painful to sleep on stomach." The functional impact of the Veteran's GI disorder was reported as "[f]requent diarrhea and pain [that] keep[s] [the Veteran] in the bathroom during the day. Cannot drive or make long trip due to frequent bathroom stops."

The May 2010 VA examiner concluded that the Veteran's diagnosis of hiatal hernia with GERD has not changed, with the condition currently active. "The hiatal hernia/GERD condition does not cause significant anemia. There are no findings of malnutrition."

A November 2011 letter from private physician, P. E. B., notes the Veteran's continued problems with dumping syndrome. P. E. B. reports that the Veteran is experiencing difficulty controlling his bowels and experiencing rectal incontinence that is so unpredictable that it prevents him from going out and from obtaining gainful employment.

The Veteran underwent an additional VA examination in October 2012. The examiner found a continued diagnosis of GERD and hiatal hernia. The Veteran reported experiencing pyrosis (heartburn)and dumping syndrome. The Veteran also reported that his functional impact is that he "[n]eeds to have easy access to toilet facilities."

A September 2012 private treatment record and a November 2012 letter from private physician, P. E. B., notes that the symptoms associated with the Veteran's GI disorder, to include GERD and dumping syndrome, have progressed. "He has persistent dysphagia, gastric distress, substernal chest pain (has had a normal cardiac cath in past) and a severe dumping syndrome. The severe dumping syndrome is most debilitating." The Veteran has reported that he cannot get more than three hundred feet from a bathroom during the day and that he has experienced some "accidents" even when at home. 

A private examination conducted by J. W. E., MD, notes that the Veteran experiences explosive diarrhea anywhere from 3 to 8 times a day, severe cramping, frequent accidents. The Veteran also reported that this prevents him from travelling 

Last, the Veteran was afforded a VA examination in November 2015. The VA examiner reported that the Veteran is experiencing reflux. The November 2015 examiner indicated that the Veteran's GI disorder impacts his ability to work because he needs "easy access to toilet facilities and bland diet." The examiner concluded that the "established diagnosis of hiatal hernia with gastroesophageal reflux and dumping syndrome, there is no change in the diagnosis. At this time the claimant's condition is active."

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned is not warranted. Based on the above, the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome, has been manifested by pain, heartburn, reflux, nausea, substernal pain, sleep disturbance, abdominal cramps, diarrhea, occasional soiling of his undergarments, dysphagia, and gastric distress. When these symptoms are applied to the rating criteria for 38 C.F.R. § 4.114, DC 7346, they are consistent with the current 30 percent rating. This rating reflects the heartburn, reflux and regurgitation, chest and arm pain, and some impairment on his ability to work. 38 C.F.R. § 4.114, DC 7346. Thus, the Board finds that a 30 percent rating is warranted in this case.

The next higher rating of 60 percent requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, but this degree of impairment is not shown here. 38 C.F.R. § 4.114, DC 7346. Here, although there are some notations of vomiting, the record does not show hematemesis, weight loss, or severe impairment of health. In fact, the Board notes consistent reports of weight gain during the period on appeal. Moreover, the record does not include any reports of melena and hematochezia, and there is no associated anemia. Generally, the Veteran has been found to be without signs of malnutrition of other serious health impairment. Therefore, the overall picture of the Veteran's symptomatology is most closely approximated by a 30 percent disability rating.
The Board notes that it has also considered whether another diagnostic code would allow for a higher evaluation. Specifically, the Board has considered 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome, by analogy. However, the facts in this case include severe symptoms with diarrhea with more or less constant abdominal distress, and such symptomatology warrants the maximum rating available under this diagnostic code, which is a 30 percent disability rating. See id. 

The Board has also considered whether another diagnostic code for disabilities of the digestive system would allow for a higher evaluation, mindful that DC 7301-7329, 7331, 7342, and 7346-7348 cannot be combined. See 38 C.F.R. § 4.114. Instead, a single rating, reflecting the predominant disability, will be assigned. To determine this, the Board will consider the Veteran's symptoms under both diagnostic codes and will assign the higher rating of the diagnostic codes. However, the Board finds that none of these diagnostic codes are applicable to provide for a higher rating based on the Veteran's current symptoms.

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome. Hence the appeal as to a higher rating for this disability must be denied; and there is no reasonable doubt to be resolved as to this issue. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

V. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Left, Great Ingrown Toenail

The Board has considered whether the left, great ingrown toenail disorder represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted. See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The first Thun element is not satisfied here. The Veteran's service-connected left, great ingrown toenail disorder is manifested by infections, pain, and constant maintenance of his left great toenail. These signs and symptoms, and their resulting impairment, are reasonably described and contemplated in the rating schedule by analogy. 38 C.F.R. § 4.85 (2015). Given the variety of ways in which the rating schedule contemplates a painful scar, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in this case. In short, there is nothing exceptional or unusual about the Veteran's ingrown toenail disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted 

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-scheduler consideration is not warranted.

B. GI Disorder, to Include Hiatal Hernia with GERD and Dumping Syndrome

Similarly, the Board has considered whether the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome, represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted. See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Again, the Board finds that the first Thun element is not satisfied here. The Veteran's service-connected GI disorder, to include hiatal hernia with GERD and dumping syndrome, is manifested by pain, heartburn, reflux, nausea, substernal pain, sleep disturbance, abdominal cramps, diarrhea, occasional soiling of his undergarments, dysphagia, and gastric distress. These signs and symptoms, and their resulting impairment, are reasonably described and contemplated by the applicable rating codes, and the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in this case. In short, there is nothing exceptional or unusual about the Veteran's GI disorder, to include hiatal hernia with GERD and dumping syndrome, as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted 

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-scheduler consideration is not warranted.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a GI disorder, status post-operative left foot hallux valgus, left knee strain associated with status post-operative left foot hallux valgus, DJD right foot, hiatal hernia surgical scar, tinnitus, and a left, great ingrown toenail. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.
Further, there is no medical evidence indicating that the Veteran's disabilities combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching this conclusion the Board considered the applicability of the benefit of the doubt doctrine, however, to the extent that the benefit sought on appeal is denied the preponderance of the evidence is against the claim, and as such the doctrine is not applicable to that extent.


ORDER

Entitlement to service connection for a right knee disability, to include as due to the service-connected conditions of status post-operative left foot hallux valgus with bunionectomy and residual scar and left knee strain, is denied.

Entitlement to a 10 percent evaluation, but no higher, for a left, great ingrown toenail is granted.


Entitlement to an increased rating for a GI disorder, to include hiatal hernia with GERD and dumping syndrome, currently evaluated as 30 percent, is denied.


REMAND

After a review of the record, the Board finds that the issues of entitlement to service connection for a heart disability, to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome; entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling; and entitlement to a TDIU, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board will address each issue individually below.

I. Entitlement to service connection for a heart disability, to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome.

The Board, in its August 2015 Remand, directed the RO to schedule the Veteran for an examination with a cardiologist. Upon review, the Board notes that the Veteran was afforded a VA examination in January 2016, however, the examination was not performed by a cardiologist as requested. Therefore, the Board must remand this matter for an additional VA examination. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Additionally, the Board notes that it requested the cardiologist to address the following questions: 1.) Is it at least as likely as not that a heart disorder began in service, manifested within one year of discharge from active service, was caused by, or is otherwise related to active military service?; 2.) If the answer is negative, is it at least as likely as not that a current heart disorder is proximately due to or the result of the Veteran's service-connected GI disorder?; and 3.) If the answers are negative, is it at least as likely as not that a heart disorder has been aggravated during the appeal period by the service-connected GI disorder?. The Board also specifically requested that the VA examiner address the evidence of record, to include the Veteran's lay statements indicating that the Veteran's shortness of breath during service was symptomatic of a heart disorder. 

Although the VA examiner answered the Board's requested questions, the Board finds the opinions offered to be inadequate. While the VA examiner reported that the Veteran's medical history includes the Veteran's assertions that he experienced significant shortness of breath associated with running and was unable to maintain physical fitness required, the VA examiner did not consider such assertions in his opinions. Instead, the examiner states that there was "no evidence in the Veteran's military service records of any cardiac condition." However, the Board is reminded that although service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see June 2015 hearing transcript.

As the Court held in Nieves-Rodriguez v. Peake , "[t]hat the medical expert is suitably qualified and sufficiently informed are threshold considerations; most of the probative value of a medical opinion comes from its reasoning" and "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295, 204 (2008); see also 38 C.F.R. § 4.2 ("If . . . the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."). Therefore, the Board remands this matter for an additional examination and opinions by a cardiologist.


II. Entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling.

The Veteran contends that his left foot disorder, to include hallux valgus and residuals of bunionectomy, warrants a rating in excess of 20 percent disabling.

Although, in accordance with the August 2015 Board Remand, the Veteran was afforded a VA examination of his left foot in November 2015, the Board remands this matter for an additional VA examination. Pursuant to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

III. Entitlement to a TDIU.

Furthermore, the Board remands the issue of TDIU. A request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an increased disability rating for service-connected left foot disorder is intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015). 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. In the present case, the Veteran does not currently meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16. While the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after all appropriate development and adjudication of the intertwined issues is complete, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this Remand, and the Board defers ruling on this matter. See Harris, 1 Vet. App. at 180 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further relevant medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, schedule the Veteran for an appropriate VA examination with a cardiologist to determine the nature and etiology of his heart disability to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome. The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination. All necessary tests should be conducted, and the Veteran's assertions should be recorded in full. 

A cardiologist should address the following questions:

(i) Is it at least as likely as not (probability of 50 percent or greater) that a heart disorder began in service, manifested within one year of discharge from active service, was caused by service, or is otherwise related to active military service? 

(ii) If the answer to (i) is negative, is it at least as likely as not that a current heart disorder is proximately due to or the result of the Veteran's service-connected GI disorder? 

(iii) If the answers to (i) and (ii) are negative, is it at least as likely as not that a heart disorder has been aggravated during the appeal period (i.e., worsened beyond the natural progress) by the service-connected GI disorder? If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing these questions, please address the evidence of record - lay and medical - indicating that the Veteran's shortness of breath during service was symptomatic of a heart disorder. Please address more recent assertions from the Veteran that exposure to chemicals during service at Ft. McClelland in Alabama caused his current heart problems. Please also address the evidence of record indicating that the Veteran's heart disability is secondary to symptoms associated with the GERD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

When considering this questions, the examiner is to carefully consider all lay statements of record (to include the June 2015 hearing transcript), VA treatment records, and private treatment records and evaluations. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After directive (1.) has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected left foot disorder, to include hallux valgus and residuals of bunionectomy. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's left foot disorder, and note the impact, if any, on his social and occupational functioning. 





If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling.

5. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

6. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


